IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                  No. 01-50474

                               Summary Calendar


BILL E WRIGHT,

                                                  Plaintiff-Appellant,

                                     versus

JO ANNE B BARNHART, COMMISSIONER OF SOCIAL SECURITY

                                                  Defendant-Appellee.



              Appeal from the United States District Court
                    For the Western District of Texas
                              A-99-CV-808-AA


                                January 2, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Bill E. Wright appeals from the district court’s judgment

affirming the denial of his application for disability insurance

benefits.      In order to be eligible, Wright must demonstrate that

the onset of a qualifying medical impairment was on or before

December 31, 1990, the date he was last insured.1



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      1
          Loza v. Apfel, 219 F.3d 378, 394 (5th Cir. 2000).
      Our review of the record shows that the ALJ’s decision that

Wright did       not    suffer   a   qualifying      medical   impairment   as    of

December 31, 1990 is supported by substantial evidence on the

record as a whole and was reached through the application of proper

legal standards.2        While Wright contends that the ALJ erred by not

applying the full five-step sequential analysis for determining

whether a claimant is disabled, this contention is without merit.

The ALJ found that Wright did not have a “severe impairment,” and

therefore did not satisfy step two of the five-step analysis, which

is dispositive as to the question of whether Wright was disabled.

“A finding that a claimant is disabled or not disabled at any point

in   the     five-step     process    is       conclusive   and   terminates     the

Secretary’s analysis.”3

      AFFIRMED.




      2
          Id. at 389.
      3
        Bowling v. Shalala, 36 F.3d 431, 435 (5th Cir. 1994) (quoting Harrell v.
Bowen, 862 F.2d 471, 475 (5th Cir. 1988)).

                                           2